UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-K [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-29735 APPLIED NATURAL GAS FUELS, INC. (f/k/a PNG Ventures, Inc.) (Exact Name of registrant as specified in its charter) Nevada 88-0350286 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 5310 Harvest Hill Road, Suite 229, Dallas, Texas (Address of principal executive offices) (Zip Code) 214-613-0220 (Registrant’s Telephone Number, Including Area Code) Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Exchange on which Registered Common Stock, $.001 Par Value NONE Securities registered pursuant to Section 12(g) of the Act: Common Stock, $.001 Par Value per Share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.
